Citation Nr: 0716145	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  95-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Michael B. Woods, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2002, the Board denied service connection for post-
traumatic stress disorder (PTSD) and reopened a previously 
disallowed claim for service connection for schizophrenia.  A 
decision on the veteran's claim for service connection for 
schizophrenia was deferred pending additional evidentiary 
development.

Thereafter, in January 2004, the Board remanded the case to 
the RO for additional action.  The case has been returned to 
the Board for further appellate consideration.

The Board notes that the veteran testified at a hearing 
before the Board sitting at the RO in May 2002.  A transcript 
of the hearing is associated with the claims folder.  In 
October 2006, the veteran was informed that the Board Member 
that conducted his May 2002 hearing was no longer employed by 
the Board.  He was also informed that he had the right to 
another hearing before the Board and that if he did not 
respond within 30 days, the Board would assume that he did 
not desire an additional hearing.  The veteran did not 
respond to the letter. 


FINDING OF FACT

In a statement received in February 2007, the veteran 
indicated that he wished to withdraw his appeal.  




CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to service connection for 
schizophrenia have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), 
(c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2005).  
  
The record reflects that the veteran perfected an appeal of 
rating decisions that denied service connection for 
schizophrenia.  In February 2007, he submitted a statement 
asking VA to "cancel my appeal."  The Board finds that the 
veteran's July 2006 statement qualifies as a valid withdrawal 
of the appeal under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the appeal.  

	




ORDER

The appeal of the denial of service connection for 
schizophrenia is dismissed.




____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


